79 F.3d 1138
Fred W. Piecknick, Dorothy Piecknick, Dan Piecknick, Tradingand Doing Business as Piecknick Towingv.South Strabane Township, Frank Brown, Jr., Chairman, DonaldTrautman, Vice Chairman of South Strabane Township Board ofSupervisors, Billy Bell, Mae C. Reynolds, William Orndoff,Supervisors of South Strabane Township Donald Zofchak, Chiefof Police of South Strabane Township
NO. 95-3348
United States Court of Appeals,Third Circuit.
Feb 07, 1996
Appeal From:  W.D.Pa., No. 94-00621

1
AFFIRMED.